ORDER
On April 18, 1974, this court docketed a certified question from the Superior Court of Providence County. On January 10, 1975, this court granted defendants’ motion to remand to the Superior Court for the limited purpose of allowing the Superior Court to consider a motion for certification of additional questions of law. The parties, having taken no further action, were ordered by this court to appear on March 3, 1980, to Show Cause why this matter should not be dismissed for failure to comply with the rules of this court. At the Show Cause hearing the parties indicated a desire to be allowed a 45-day period during which they will attempt to reach and enter an agreement that disposes of this matter. In light of this assurance, we enter a conditional order dismissing this appeal after 45 days from the date of filing of this order, unless the case is resolved by agreement.